Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 16 are allowable, because prior art does not teach:
(Claim 1) providing a carrier substrate and a temporary substrate attached to the carrier substrate, the carrier substrate configured as a support substrate for supporting the LEDs and the temporary substrate configured as an attaching substrate for attaching the LEDs to the support substrate; and
forming one or more insulator layers on the LEDs while attached to the temporary substrate;
(Claim 6) wherein the temporary substrate and the carrier substrate are combined into one substrate, attaching the LEDs to the temporary substrate;
forming one or more insulator layers on the LEDs attached to the temporary substrate;
forming one or more metal layers on the insulator layers configured to electrically connect the LEDs to form a desired circuitry. 
(Claim 12) providing a carrier substrate and a temporary substrate attached to the carrier substrate, the carrier substrate configured as a support substrate for supporting the LEDs and the temporary substrate configured as an attaching substrate for attaching the LEDs to the support substrate attaching the LEDs to the temporary substrate;

separating the LEDs along with the metal posts and the insulator layer from the carrier substrate and the temporary substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 26, 2022